 ROMAN CATHOLIC ARCHDIOCESE249Roman Catholic Archdiocese of Baltimore, Arch-diocesan High Schools and Baltimore Archdioce-san Lay Teachers'Organization,Petitioner. Case5-RC-8932January 21, 1975DECISION AND DIRECTION OFELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINSAND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Nicholas E.Karatinos. After the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations,Series8,as amended, and bydirection of the Regional Director for Region 5, thisproceeding was transferred to the Board for decision.Thereafter the Employer and the Petitioner filedbriefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Petitioner seeks to represent certain layprofessional employees of the Employer, which ownsthe land and buildings of five private, religiouslyoriented high schools located within the Archdioceseof Baltimore, Maryland, which are the subjects of thepetition.The schools are operated by variousreligiousorders under an agreement with the Arch-diocese to provide a principal, who is thereafterapproved by the Archdiocese, and to assign membersas teachers.The principal hires the faculty and isresponsible for the school. The high schools are:CardinalGibbons,Baltimore,Maryland, operatedby the Brothers of Mary; Archbishop Keough,Baltimore,Maryland, operated by the School Sistersof NotreDame;Martin Spalding, Severn, Maryland,operated by the Sisters of Notre Dame; BishopWalsh,Cumberland,Maryland, operated by theChristian Brothers; and Archbishop Curley, Balti-moreMaryland, operated by the Franciscan Fathers.Severnis 10 miles southof Baltimore, Cumberland is160 miles west.Archbishop Keough and CardinalGibbons High Schools are adjacent to one anotherand about10 milesfrom Archbishop Curley HighSchool.The operating budgets of the five schools rangefrom about $380,000 to more than $670,000, andtotal close to $3 million. The schools purchase goodsand services from outside the State of Maryland,ranging in value from about $30,000 to more than$90,000 and amounting to a little less than $300,000for all five. One or more of the schools uses nationaltestingservices;receivesfinancialaid throughFederal programs; has graduates attending collegesoutside the State of Maryland; raises funds acrossstate lines;and has students who reside in Statesother than Maryland. Thus it is clear that statutoryjurisdiction is present.The Employer contends that the Board shouldnonetheless not exercise its jurisdiction because theschools are autonomous and individually do notmeet the $1 million jurisdictional standard which theBoard has applied previously to private schools.Alternatively, the Employer urges that, although thesole purpose of the schools is not religious education,religion istaught as an individual subject and theatmosphere and philosophy of the schools is toprovide an education based on Christian principles.Contrary to the Employer, we conclude that thefive schools together form an appropriate unit for thepurposes of collective bargaining and that theyconstitute a single enterprise for jurisdictional pur-poses.The Employer's administrative organization in-cludesa division of elementary and secondaryeducationunder a superintendant, directors ofelementary and secondary education, and an Arch-diocesan board of education with responsibility forboth elementary and secondary education. Schoolprincipals are provided by the appropriate religiousorder but are approved by the Employer.The Employer's division of schools employs adirector of instructional personnel who assists all theschools in the Archdiocese in filling teacher vacan-cies,including 20 schools termed "private" by theparties which neither party would include in the unit.There is, however, no requirement that teachers bereferred or approved by the Archdiocese before theyare hired. The division of schools also prints a schoolcalendar and a "Handbook of Policies." The schools,however, may and do establish their own calendars.The handbook was prepared by a committee includ-ing lay teachers, principals, and the division ofschools with the participation of the Petitioner andapplies only to the five schools sought in the petition.Following its preparation it was revised and ap-proved by the Employer's board of education. Thehandbook is used by the principals as a guideline forpolicies, wages,and stipends.Although the Employer and the Petitioner agreethat the Employer has not formally recognized the216 NLRB No. 54 250DECISIONSOF NATIONALLABOR RELATIONS BOARDPetitioner,they have maintained a relationship sinceabout 1966 and the Employer has negotiated suchmatters as the wage scale at the schools and theindividual teachers contract used at four of the fiveschools.Similarly, theEmployer has exercisedultimate control over the faculty wage scale. Theteacher's contract published in the handbook lists theArchdiocese,the superintendent of schools,and theschool principal as parties.Although the schools establish their own tuitions,which differ from school to school,the tuition isreviewed by the Employer and is subject to itsapproval.The land and buildings of the schools areowned by the Employer,which is responsible forcapital improvements,and in the past the Employerhas directly subsidized the five schools,as well asprovided tuition grants to individual pupils at theseschools.The subsidies and tuition grants are nowbeing phased out and are currently made to only twoof the schools, which the Employer indicated wouldalso be eliminated in the future.That,however, isspeculative.In at least one instance the Archdiocese's superin-tendent of schools was identified to the State ofMaryland as the individual vested with ultimateauthority for governing and operating one of the fiveschools.The Employer has participated in theresolutionof grievances arising between facultymembers and their schools, although assertedly onanad hocbasis, and maintains copies of teachercontracts.Uniform health and pension plans areavailable to all employees in the Archdiocese,although employer contributions are made by theindividual schools.Itisapparent that the Employer maintains asignificant degree of control over the schools, has inthe past negotiated with the Petitioner over termsand conditions of employment in the unit sought,represents itself to the public and the State ofMaryland as an integrated enterprise,and may beconsidered as such for the purposes of assertion ofthe Board's jurisdiction.The Archdiocese also contends that the Boardshould not assert its jurisdiction because of itsreligious character.However,the Board's policy inthe past has been to decline jurisdiction over similarinstitutions only when they are completely religious,not just religiously associated,and the Archdioceseconcedes that instruction is not limited to religioussubjects.That the Archdiocese seeks to provide aneducation based on Christian principles does notlead to a contrary conclusion.Most religiouslyassociated institutions seek to operate in conformitywith their religious tenets.In view of the foregoing,and because the Employermeets the standard we have applied in the past, wefind that it is an employer engaged in commerce or inan industry affecting commerce within the meaningof the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction in this proceeding.2.Thelabor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 2(6) and (7) and9(c)(1) of the Act.4.The Petitioner seeks an election in a unitcomprising all full-time and regular part-time lay(nonreligious)professional faculty members,includ-ing teachers,nurses,librarians,guidance and admin-istrators;but excluding religious,office clericals,maintenance,teachers aides(part-time paraprofes-sionals),cafeteria workers, guards, and supervisors asdefined in the Act.The Employer contends that viceprincipals,department chairmen, athletic directors,businessmanagers,and nurses should be excludedfrom the unit, while the Petitioner would includethem.The Petitioner contends that vice principals share acommunity of interest with the remainder of thefaculty and,although they may be in charge of aschool in the principal'sabsence,they are notsupervisors within the meaningof the Act. Contraryto the Petitioner,however, we conclude that vice orassistantprincipals are supervisors and must beexcluded from the unit.Initiallywe note that it isunlikely that the individual in charge in the princi-pal's absence would not possess supervisory authori-ty.But our conclusion does not rest on thatreasoning alone.The record establishes that viceprincipals have the authority to reprimand teachersand to insure compliance with school regulations;they also evaluate the performance of teachers, andmay assign substitute teachers.Although department chairmen do not possess thefinalauthority to hire or fire teachers, they arerequired to evaluate the performance of teachers andinterview applicants,and make effective recommen-dations with respect to hiring or retaining teachers.The record establishes that the principals would nothire a teacher over the objections of the chairman ofthedepartment in which the proposed facultymember would teach. It is clear,therefore, thatdepartment chairmen are supervisors within themeaning of the Act,whom we shall exclude from theunit.As the Petitioner asserts, athletic directors aredepartment chairmen and the same standards areapplicable. However,we note, in addition,that in atleast some instances athletic directors have inde-pendently hired coaches without prior approval fromthe principal and have effectively recommended both ROMANCATHOLICARCHDIOCESE251the hiring and terminationof coaches. They, too, willbe excluded from the unitas supervisors.With the exception of one part-time nurse atCardinal Gibbons High School, the nurses do notteach courses.Nurses are noton the faculty wagescale and theavailability of faculty fringe benefits tonurses variesfrom school to school.In agreementwith the Employer,we concludethatthe nurses lacka sufficientcommunityof interestwith the facultymemberstobe included inthe unit,since theirtraining,skills, and duties are unrelatedto those ofthe facultyand their compensationand benefits aredetermined on a different basis.The Petitioner would include, and the Employerwould exclude, business managers.Although thePetitioner contends that the interestsof businessmanagers are more nearlyaligned with those of thefacultythan of the administration,theEmployercontendsthat theyare either supervisors or manage-rial employees.Business managersassist the schoolprincipals and otheradministrationofficials in thepreparationof school budgets and other fiscalmatters, and in some instanceshave directresponsi-bility for buildingmaintenanceand the operation ofschool cafeterias.Some of the business managers alsoteach a limitednumber ofcourses;one, however, hasa private business,workspart time,and teaches nocourses.Businessmanagersare not paid on thefacultywage scalebut based on an individualarrangement,although theyare eligiblefor the samebenefits.Employeessupervisedby the businessWe leave the setting of the date for the election to the discretion of theRegional Director in consultation with the parties in view of the specialmanagers are not professional unit employees and wemight not conclude on that factor alone that theirexclusion from the unit sought here was required, norarewe convinced that their duties require theconclusion that they are managerial employees.However, the combination of their supervisory and,perhaps,managerial duties with their otherwiselimited community of interest with employees in theunit persuades us that they lack sufficient commoninterests to be included in the unit found appropri-ate. For that reason we shall exclude them.We find that the following employees of theEmployer-Roman Catholic Archdiocese of Balti-more, Archdiocesan High Schools-have a sufficientcommunity of interest to constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act:All full-time and regular part-time lay (nonreli-gious) professionalfacultymembers,includingteachers, librarians, and guidance; but excludingadministrators, religious, office clericals, teachersaides(part-timeparaprofessionals),cafeteriaworkers,assistant or vice principals, departmentchairmen,businessmanagers,nurses,athleticdirectors, guards and supervisors as defined in theAct.[Direction of Election' andExcelsiorfootnoteomitted from publication.]considerationsinvolved inconducting elections at educational institutions.